*523Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about August 20, 2013, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute the crime of petit larceny, and placed her with the Administration for Children’s Services for a period of 12 months in a nonsecure level of care, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent. Although the underlying offense was not serious, appellant was in need of a residential, nonsecure placement under the Close to Home Initiative program. The court properly declined to adjudicate appellant a person in need of supervision (see e.g. Matter of Na’Quana J., 50 AD3d 291 [1st Dept 2008]), particularly since appellant had already demonstrated, following a prior proceeding brought by her mother, that such a disposition would not control appellant’s behavior. Accordingly, a juvenile delinquency adjudication was necessary to ensure appellant’s compliance with residential treatment. “[T]he irony is presented that while the court may direct the PINS youth not to abscond, the statutory authority constraining the court essentially precludes an effective remedy should the youth abscond” (Matter of Edwin G., 296 AD2d 7, 11 [1st Dept 2002]).
Concur—Tom, J.E, Acosta, Moskowitz, Gische and Clark, JJ.